                  Case 1:19-cv-03377-LAP Document 287 Filed 04/15/21 Page 1 of 1



                                                                                          Howard M. Cooper
                                                                                          E-mail: hcooper@toddweld.com


                                                                April 15, 2021
   VIA ECF

   Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007-1312

           Re:      Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP
                    Defendant’s Response to Miami Herald Motion to Intervene and Unseal (ECF No. 270)

   Dear Judge Preska:

          Defendant Alan Dershowitz (“Professor Dershowitz”) hereby responds to the Miami Herald’s
   Letter Motion to Intervene and Unseal (ECF No. 270). Professor Dershowitz does not oppose the relief
   sought by the Miami Herald.

           Professor Dershowitz has consistently advocated for these proceedings to be fully open to the
   public, with very limited exceptions for private medical and financial information, neither of which are
   implicated by the Herald’s letter motion. Although some of the information which the Herald seeks to
   unseal was nominally filed under seal by Professor Dershowitz, this was solely because Professor
   Dershowitz was required to do so by the terms of various protective orders and the designation of
   materials as confidential by others. Professor Dershowitz does not believe that these materials are
   properly entitled to confidentiality as requested by the designating party, but he cannot as a practical
   matter relitigate this issue every time he files a pleading which references or attaches discovery material
   which has been designated confidential by Plaintiff or by a non-party such as Mr. Zeiger, for example.


                                                       Respectfully submitted,

                                                       /s/ Howard M. Cooper
                                                       Howard M. Cooper

   cc:     Counsel of record, via ECF




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
